DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:  
In claim 1, line 2, “carbon C” should read –carbon (C)—to be consistent with the rest of the claim.  
In claim 1, line 6, “a unrecrystallized microstructure” should read –an unrecrystallized microstructure--.
In claim 5, line 1, “hot-rolled” should read –hot rolled—to be consistent with the rest of the claims.
In claim 6, line 1, “hot-rolled” should read –hot rolled—to be consistent with the rest of the claims. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “hot rolled steel sheet comprising”, and the claim also recites “a dual microstructure consisting of” which is the narrower statement of the range/limitation. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. While the limitation “dual microstructure consisting of” suggests a closed microstructure, the hot rolled steel sheet is still “comprising” as per the preamble, which is open-ended. Therefore, it is unclear whether the dual microstructure is open or closed to additional microstructures. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation a dual microstructure consisting of is interpreted as –a dual microstructure comprising--, --a dual microstructure containing--, or --a dual microstructure composed of--, which are open-ended.
Claim 1 recites the limitation “wherein the unrecrystallized microstructure has the form of being elongated in a rolling direction”, which renders the claim indefinite, because there is insufficient antecedent basis for “the form”. For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “wherein the unrecrystallized microstructure has the form of being elongated in a rolling direction” is interpreted as –wherein the unrecrystallized microstructure is elongated in a rolling direction--.
Claims 2 and 4-6 are dependent on claim 1 and are thus also rejected for the same reasons.
Claim 5 recites the limitation “comprises austenite of 95% or more”, which renders the claim indefinite, because it is unclear what the unit of measurement is. For example, it could be comprises, by area fraction, 95% or more austenite, or comprises, by volume fraction, 95% or more austenite. For the purposes of examination, claim 5 is given the broadest reasonable interpretation such that the limitation “comprises austenite of 95% or more” is interpreted as –comprises, by area fraction, 95% or more austenite--.
Allowable Subject Matter
Claims 1-2 and 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-2 and 4-6 are allowable over the cited prior art references for the reasons explained in points I. and II. in pp. 6-7 of Applicant’s Arguments/Remarks filed 3/19/2022. Notably, the closest prior art, Kobayashi (JP 2010106313) in view of Hwang (KR 20100071619), as set forth in the Office Action dated 12/21/2021, renders obvious the limitations recited in the previous claim set filed 10/5/2021. However, Kobayashi in view of Hwang fails to disclose or adequately suggest a dual microstructure comprising an unrecrystallized microstructure in a V-concentrated zone and a recrystallized microstructure in a V non-concentrated zone, as required by claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2 and 4-6 further limit the subject mater of claim 1 and are thus also distinct over the teachings of the prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734